                                 502910577       07/28/2014
          Case 2:20-cv-00078-JRG Document 40-4 Filed 09/24/20 Page 1 of 3 PageID #: 691
                              PATENT ASSIGNMENT COVER SHEET

Electronic Version v1 .1                                                                  EPAS ID: PAT2957175
Stylesheet Version v1 .2

SUBMISSION TYPE:                        NEW ASSIGNMENT
NATURE OF CONVEYANCE:                  ASSIGNMENT

 CONVEYING PARTY DATA
                                       Name                                          Execution Date
  NOKIA SIEMENS NETWORKS OY                                                         02/21/2013


  RECEIVING PARTY DATA
  Name:                    ACACIA RESEARCH GROUP LLC
 Street Address:           2400 DALLAS PARKWAY
  Internal Address:        SUITE 200
 City:                     PLANO
 State/Country:            TEXAS
  Postal Code:             75093


 PROPERTY NUMBERS Total: 1
          Property Type                         Number
 Application Number:               10862878


 CORRESPONDENCE DATA
 Fax Number:
 Correspondence will be sent to the e-mail address first; if that is unsuccessful, it will be sent
 using a fax number, if provided; if that is unsuccessful, it will be sent via US Mail.
 Phone:                         3308770700
 Email:                         docketing@martinferraro.com
 Correspondent Name:            MARTIN & FERRARO, LLP
 Address Line 1:                1557 LAKE O'PINES STREET, NE
 Address Line 4:                HARTVILLE, OHIO 44632

ATTORNEY DOCKET NUMBER:                 194.0015-00000
NAME OF SUBMITTER:                     ALFRED Y. CHU
SIGNATURE:                             /Alfred Y. Chu/
DATE SIGNED:                            07/28/2014
Total Attachments: 2
source=Assignment from Nokia Siemens Networks Oy to ARG#page1 .tit
source=Assignment from Nokia Siemens Networks Oy to ARG#page2.tif




                                                                                PATENT
     502910577                                                         REEL: 033405 FRAME: 0071
                                                                                        CCE HMO 000399
Case 2:20-cv-00078-JRG Document 40-4 Filed 09/24/20 Page 2 of 3 PageID #: 692



                                                                               ASSIGNlVtENT

 W.H.EREAS Nokia Siemcirn Nd:-wodrn Oy, a Finnish limited Liability cornpany having a principaJ
 ,.,].,,.,.
 l:''~  -,-/-'b'l'
       ,ve
        L:     }., ..''l, ·''""'''
                          0


                                   ,:q . ..1·,
                              '"''-'~
                                           , ·~r·>     · ""it ;' -',
                                              .(l .,:..j)vl
                                        , .,-,.                   ..., l'\'.)C.J(\
                                                                         l..,,)l v t:,, .I'()')
                                                                                   ,.,,>y       ~- /J"· 0 ·,,.•<,
                                                                                                   , 1.~.          ,,.,,,<--z,;;·.':•,·
                                                                                                           r·,-,,tt'
                                                                                                                  •"''"
                                                                                                                ....                   ·· .,,•,1;
                                                                                                                         ,.'c:,'·'' ·•t:-.! ~,.hl . "'-t       'U"'"»
                                                                                                                                                    'lly ·. · ::;               ,,, 1,,,,.,,
                                                                                                                                                                         '•·-,,1-"
                                                                                                                                                                _ .,_,.:,.,,,_,.,,,  Vi:, "-~

 represenfotives ot assigns thereGr called '' Assignor") and fr Atfiliates are the benefici al owners of the
 \TS. Patent No. 72.1§923 , issued on 15.05.200'7 , t;_)r,.m frrvenbon entitled "C (JNTROL OF
 •'fERl\11N~A.    _J; /iJ-OJ~l.J(~.}\~fJ()Y~rs                   IN" .l\. 'j~·1:··_r\\f(fR.K       IG"t~ifV   }_R{}i\UVl}.     :r~rr~,. ;

 ANH vVJ,T~REAS, ACACIA RRSEARCH GROUP IJ.,C C''/tRff'), a Texas lltnifaxl li.ahifo:y
 coni.pany hav in g a. princlj:nl place of business a:t 6U6 Frisco Square'. Blvd, Suite 385, Frisco, T:X
 75034 (hertxiftvr, together \vith any SlKC~~sscrs,legal representatives Gr assigns thereof-: called
 '"ASSIGNEE") v,;ants to ,:tcquirethe e,ntire. right, title 3.nd interest in and to said U,S . .'Fftk.nt No,
 ·n J892J, and all the i11ventiom-;therein, and Assignor is wilEn g to ente r into such asdgnm ent.

 N(J\ 1/~ 'Ilil(RJ (F~(J.RJD ~: effGctivv on        I)ec:e:ntber,. 2,012 and in ~.::onslderation of the sun1 of .<:>     .n.e
                                                                                                                            :
 Dolla r ($1 .00) in hai\d paid and othet goGcl a:nr,l valuable consideration the reqeipt of which from
 A.SSl.GNEEis hereby i.tckT1o'N.ledg      ed, Assignor has sold, assigned, transfer.red and set over,, and does
 hereby :,eH,m:sig:n,r.rnnsttr and sa over to ASSIGNEE the entire right, title and interest in mid to U-5.-
 .Pate.nt Nz,, 7118923, and 3.Hpatents, p,Jent ;:-,r,phcatimis,        foreign pat(\11ts,foreign patent applications,
 continnatinns, cQr,tin:J.ations---  in--pHrt,divisiona! s, extensions, renev,;:als,reissues and re-examrn;,,tions
 related to aU inw~1rtions     thereot: 1nclu(.Eng,vithod Umit:atlon,al1rights to claim priority on th:~has\
 thereof, edl tight, to sue for pE,t, present and future frrfringement, including the right to coHect and
 receive aJ.1:_ydarnagt~s~             or ~~etUernent
                          ..to)1;"::Jties~            ~;f()r' $HC11.ir1frin
                                                                         gf.;n~ie:nt
                                                                                 s:, 2.1:1
                                                                                        : tights:to .sue fo_r'inj:uncti-
                                                                                                                      ~
                                                                                                                      -le·or
 other eq:.ii(}tbforelief, and any a:nd all causes o.f action relating to any of the i1iventinns or discove ries
 thereot;

 J\~~_i:
     g:nnf~         co:v~:nants::hat.ithas. :5.lflrlg}Jtto co:nve
           h.~reb),..                                                         :i:nt.t)tfst
                                                                ~y the e,::_1ti:re      l1erei:n        _and-tlHttit
                                                                                               .assigT1ed,
 has not executed,, and v,:iHnot 1::xe;_:_:ot,:i,
                                             any agreement in confrkt \Viththis Asslgnment;

 A.s:sigtwr hereby forthe:r covenants ,ind agrees that. it will commu:n.icateto ASSIGNEE any and all
 fucts kr1ov,rnto it respecting said patents,. and 1est:ifyin ,my fog,il pn:icr,eding, sign ~i.Ulawful papers,
 execute and d(~liver:a.nP?Pets an.d.tnl~eany ftetio:\s·that rn.a:y.he ~ncc6s~~ary  or desirable tG perfect th$
 tit.ieto a.Dyaforetn<::,nt:ioned
                               patents and inventions, exe.e\,te all dividnmd , contim1ation,reexamimttion,
 reissue and su.bstitute applica tions, ancl rnHb::~t!ldghtfnl oath s and genera lly do everything possib le to
 ;\id ASSIGl'../EEto ohfoin and enforce proper patent prnbc tion for said inve:ntio:n:sin al] ;~ountrfos.




                                                                                                                                     PATENT
                                                                                                                            REEL: 033405 FRAME: 0072
                                                                                                                                                                              CCE_HMD_000400
  Case 2:20-cv-00078-JRG Document 40-4 Filed 09/24/20 Page 3 of 3 PageID #: 693




                                Nokia Siemens Networks Oy
                                (Assignor)




                                Narne      Gottfrie d Weidel

                                Title      Head oflPR



                                By

                                Narne      Bernd Schaar

                                 Title     Head of IPR Busfoess Strategy




                                                                  PATENT
RECORDED: 07/28/2014                                     REEL: 033405 FRAME: 0073
                                                                           CCE HMO 000401
